 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     JOHN BUONONATO,
11                                                     Case No.: 2:19-cv-01221-RFB-NJK
           Plaintiff(s),
12                                                                  ORDER
     v.
13                                                                (Docket No. 7)
     SAM’S WEST, INC.,
14
           Defendant(s).
15
16        Pending before the Court is Defendant’s request for a scheduling conference. Docket No.
17 7. The Court GRANTS that request and SETS a scheduling conference for January 28, 2020, at
18 1:30 p.m. Id.
19        IT IS SO ORDERED.
20        Dated: January 22, 2020
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
